Citation Nr: 0401368	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right hand 
impairment.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for hair loss on the 
legs.

4.  Entitlement to service connection for a mood disorder 
with memory impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claims.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands the definition of "qualifying 
chronic disability" to include not only undiagnosed illness, 
but also "a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that was defined by a cluster of 
signs or symptoms;" and any diagnosed illness the Secretary 
determined in regulations to warrant a presumption of service 
connection.  However, it is noted that the Secretary has not 
yet identified any diagnosed illness in the regulations as 
warranting presumptive service connection pursuant to 
38 U.S.C.A. § 1117.  This section also expanded the 
presumptive period from December 31, 2001, to September 30, 
2011.  See also VBA Fast Letter 02-04 (January 17, 2002).

Here, the record indicates that the veteran had service in 
the Southwest Asia theater or operations during Persian Gulf 
war as his DD Form 214 stated that he was ordered to active 
duty in support of Operation Desert Shield/Desert Storm, and 
he had over 3 months of Foreign service, and the REMARKS 
section indications service in Southwest Asia from January to 
April 1991.  As such, the aforementioned Persian Gulf 
statutory and regulatory provisions are applicable in the 
instant case.

The Board notes that the disorders claimed by the veteran are 
consistent with the signs and/or symptoms listed under 
38 C.F.R. § 3.317(b).  In addition, the RO informed the 
veteran of the special Persian Gulf War provisions by 
correspondence dated in November 2001, and stated that all 
"[v]eterans who served in the Gulf War [were] entitled to a 
Gulf War Health Registry Examination provided at a [VA] 
health care facility free of charge."  However, no 
examination appears to have been accorded to the veteran, and 
his representative asserted in a November 2003 statement that 
such an examination should be conducted.

The Board further notes that the November 2001 correspondence 
also requested that the veteran provide competent medical 
evidence that he had the claimed disabilities, but no such 
evidence appears to be of record.  Nevertheless, in light of 
the veteran's Persian Gulf War service, his claimed 
disorders, and the aforementioned law and regulations, the 
Board concludes that he should be afforded a VA examination 
to determine whether a clinical diagnosis can be ascribed to 
his claimed conditions, and, if so, whether any such 
diagnosis may be directly service-connected and/or whether 
these conditions may have been incurred as a result of 
service in the Persian Gulf.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
right hand impairment, insomnia, hair 
loss on the legs, and mood disorder with 
memory impairment since his discharge 
from service.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded the 
appropriate medical examination(s) in 
order to determine whether a clinical 
diagnosis can be ascribed to his claimed 
disorders consisting of right hand 
impairment, insomnia, hair loss on the 
legs, and mood disorder with memory 
impairment, and whether the etiology of 
these conditions can be determined.

The claims folder must be made available 
to the examiner(s) to review in 
conjunction with the examination(s).  

The examiner(s) should be requested to 
address whether it is at least as likely 
as not (50 percent or greater likelihood) 
that any of the claimed conditions, if 
currently manifested, are etiologically 
linked to service.  Further, the 
examiner(s) should be requested to 
determine whether the veteran manifests 
signs and symptoms of an undiagnosed 
illness primarily manifested by right 
hand impairment, insomnia, hair loss on 
the legs, and mood disorder with memory 
impairment, or a medically unexplained 
chronic multisymptom illness, as a 
consequence of his service in the Persian 
Gulf War.

All indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  A complete rationale should be 
provided for any opinion or conclusion 
expressed.

If the examiner(s) are unable to provide 
the requested opinions without resorting 
to speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in February 2003, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


